Opinion by
Mr. Justice Dean,
The findings of fact and conclusions of law, so' clearly and concisely stated by the learned judge of the court below, are fully vindicated by the evidence and the law. We can say nothing which will add to their force. But there is one material fact which is not noticed, and it is undisputed. No matter what the character of the dealings between Graham and Glendinning & Company, or Huhn & Glendinning, their successors, when the transactions had ended, Graham settled with both firms after their dissolution, respectively on May 15, 1893, and May 15, 1895, paid his indebtedness to their successors, and took up all his stocks. The last settlement was on April 22, 1896, more than eighteen months before this bill was filed. We said in Lex’s Appeal, 192 Pa. 313, opinion by Justice Mitchell, who, after discussing the evidence tending to show it was a gambling transaction : “But apart from this consideration the evidence clearly showed an election by the appellant to treat the last transaction as a purchase (all previous ones being closed), and to settle the account on that basis. Under Peters v. Grim, 149 Pa. 163, Repplier v. Jacobs, 149 Pa. 167, McNaughton Co. v. Haldeman, 160 Pa. 144, and Anthony & Co. v. Unangst, 174 Pa. 10, this made it valid, whatever had been its original character.” It will be noticed from the testimony that, in every instance, the brokers in the purchase and sale of stocks acted as the agents of Graham, and in every ease there was an actual sale, purchase and delivery; therefore, what*563ever may have been the nature of the previous transactions as to Graham, he finally legitimatized them all by paying his indebtedness and departing with his stocks. We hold this rule to be well settled, and it is directly in point in this case.
The decree of the court below is affirmed.